
	
		II
		112th CONGRESS
		1st Session
		S. 1633
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2011
			Mr. Tester (for himself
			 and Mr. Blumenthal) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend chapter 1606 of title 10, United States Code, to
		  modify the basis utilized for annual adjustments in amounts of educational
		  assistance for members of the Selected Reserve.
	
	
		1.Short titleThis Act may be cited as the
			 Selected Reserve Education Enhancement
			 Act.
		2.Modification of basis
			 for annual adjustments in amounts of educational assistance for members of the
			 Selected Reserve
			(a)In
			 generalSection 16131(b)(2)
			 of title 10, United States Code, is amended by striking equal to
			 and all that follows and inserting “not less than the percentage by
			 which—
				
					(A)the average cost of undergraduate
				tuition in the United States, as determined by the National Center for
				Education Statistics, for the last academic year preceding the beginning of the
				fiscal year for which the increase is made, exceeds
					(B)the average cost of undergraduate
				tuition in the United States, as so determined, for the academic year preceding
				the academic year described in subparagraph
				(A).
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2012, and shall apply to adjustments in amounts of educational
			 assistance for members of the Selected Reserve that are made for fiscal years
			 beginning on or after that date.
			
